DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 14-19 and 21-25 are pending in the case. Claims 14 and 21-24 are independent claims. Claims 1-13 and 20 have been canceled. Claim 25 is a new claim.

Claim Objections
Claims 14 and 21-24 are objected to because of the following informalities:
Independent claim 14 recites “calculating an elapsed time” in line 15 of the claim. The claim further recites “the elapsed time” in lines 17-18 of the claim. To avoid confusion with the previously recited “first process for determining an elapsed time” in lines 7-8 of the claim and lines 1-2 of page 7 of the claims, “the elapsed time” in lines 17-18 should be recited as “the calculated elapsed time.” Independent claims 21, 22, 23, and 24 are objected to for the same reason.
Claim 14 further recites “based on the focused second window maintaining to be focused” in line 14 of the claim but “maintain to be focused” should be recited as “maintaining focus”. Independent claims 21, 22, 23, and 24 are objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14 recites “obtaining second time information at each of a plurality of second timings” in lines 11-12 of the claim. The claim then recites “calculating an elapsed time from a difference between the first time information and the second time information” in lines 15-16 of the claim. The claim language is indefinite because there is second time information at each of a plurality of second timings yet it is unclear to which instance of a second time information “the second time information” refers. Examiner interprets “the second time information” as “second time information at a second timing of the plurality of second timings”.
	Dependent claims 15-19 and 25 are also rejected due to inheriting the deficiencies of claim 14.

	Claim 21 recites an information processing method with corresponding limitations to the information processing device of claim 14 and is rejected for the same reason.

	Claim 22 recites a non-transitory computer-readable storage medium with corresponding limitations to the information processing device of claim 14 and is rejected for the same reason.

	Claim 23 recites “obtaining second time information at each of a plurality of second timings” in lines 5-6 of the claim. The claim then recites “calculating an elapsed time from a difference between the first time information and the second time information” in lines 9-10 of the claim. The claim language is indefinite because there is second time information at each of a plurality of second timings yet it is unclear to which instance of a second time information “the second time information” refers. Examiner interprets “the second time information” as “second time information at a second timing of the plurality of second timings”.

	Claim 24 recites a non-transitory computer-readable storage medium with corresponding limitations to the information processing method of claim 23 and is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0166392 A1), and in view of Tsai (US 2012/0185799 A1).

Regarding claim 14, Park teaches an information processing device (information processing device corresponds to the configuration of an apparatus seen in FIG. 1, including operating server 100, database 200, and user terminal 300) comprising:
at least one memory configured to store computer program code ([0019] and FIG. 1: memory corresponds to a user program setting and storing unit 110 which sets and stores user program 400 that is installed in the user terminal 300.); and
at least one processor configured to access said computer program code and operate as instructed by said computer program code ([0018-0019]: user terminal 300 inherently includes a processor to access user program 400), said computer program code including:
page generating code configured to cause at least one of said at least one processor to generate web page data of a first window ([0019], FIG. 3 and [0025]: web page data of a first window is generated when the user terminal connects to a web site, the generation of which results in display of the web page) including a program causing a terminal device (user terminal 300 of FIG. 1 and [0019]) to execute a first process for determining an elapsed time ([0019], FIG. 3, [0025], and [0029]), the first process for determining an elapsed time comprising:
obtaining first time information at a first timing of a first transition of focus from the first window to a second window ([0019], FIG. 3, [0025], and [0029]: focus from first window transitions to a second window at S112 when advertisement content in the first window/connected web page is outputted in a new window. This first time information is necessarily obtained since the total exposure time of the advertisement content is determined. That is, first time information indicates the beginning of such an exposure time),
obtaining second time information at each of a plurality of second timings during which a second process in the  ([0019], FIG. 3 and [0025]: second time corresponds to when second window is terminated, during which a process in the first window is executable in a state after the transition to the second window. For example, a process of determining the exposure time of the advertisement content is executable at S116),
based on the focused second window maintaining to be focused after the first transition, calculating an elapsed time from a difference between the first time information and the second time information ([0019], FIG. 3 and [0025]: At S116, an elapsed time from a difference between the first time information and the second information is equivalent to the exposure time of the advertisement content. Exposure time is calculated based on the second window maintaining focus after the first transition for a period of time.),
executing a predetermined third process according to a comparison between the elapsed time and a threshold time ([0019-0020], FIG. 3 and [0025]: according to a comparison between the elapsed time and threshold time at S118-S120, a predetermined process, such as at least calculating and storing advertisement rates and user points at S124, is executed); and
presentation control code configured to cause at least one of said at least one processor to, prior to the first transition, execute a fourth process for transmitting the web page data to the terminal device and causing the terminal device to present the web page data in the first window that is in focus ([0019], FIG. 3 and [0025]: web page data of a first window is presented when web page data is transmitted to the terminal device via connection with the website provided by the operating server 100. Transmission of the web page data occurs prior to the first transition), wherein
the first process for determining an elapsed time is executed on a browser in the terminal device ([0016-0019] and FIG. 1: user program 400 is executed on a browser in the terminal device/user terminal 300 since the user terminal 300 accesses the connected web site. Specifically, time checking module 450 determines an elapsed time, the process of which is executed on the browser starting from when advertisement content is outputted in a new window and ending when the advertisement content is terminated by a selection of the user), and
specifications of the browser continuously allow processing in the focused second window ([0016-0019] and FIG. 1: specifications of the browser, including time checking module 450, continuously allows processing in the focused second window), .

Park does not explicitly teach a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window and specifications of the browser allow processing in the unfocused first window only at the plurality of second timings.
Tsai teaches a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window (end of [0018], [0021], FIG. 3 and [0023-0024]: at predetermined intervals/second timings, a process of capturing snapshot of the unfocused window.), and
and specifications of the application allow processing in the unfocused first window only at the plurality of second timings (FIG. 3 and [0023-0024]: specifications of the VM guest 130 allows processing in the unfocused first window, like window A2, only at the plurality of second timings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specifications of the browser of Park to incorporate the teachings of Tsai and include a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window and specifications of the browser allow processing in the unfocused first window only at the plurality of second timings. Doing so would capture information of the unfocused first window so that information from the first window, while unfocused, can still be recorded and made available for review when needed. This would prevent the user from unintentionally missing information from the unfocused first window. This would also help conserve resources as processing of the unfocused first window only occurs at plurality of second timings, and not during other times.

Regarding claim 15, Park further teaches the information processing device according to claim 14, wherein
the page generating code is further configured to cause at least one of said at least one processor to determine whether the second window is focused, and when determining that the second window is unfocused the page generating code is further configured to cause at least one of said at least one processor to generate the web page data of the first window including a program causing the terminal device to execute a process for terminating the elapsed time determination process ([0019], FIG. 3, [0025], and [0029]: whether the second window is focused is determined at S112 which is when the full advertisement content is exposed. The second window is determined as unfocused at S114, when it is determined that the exposure of the full advertisement content in the second window is terminated or even if the advertisement content is not fully exposed. In turn, the elapsed time determination process is terminated).

Regarding claim 16, Park further teaches the information processing device according to claim 14, wherein
the elapsed time determination process includes a process for transmitting elapse information to the information processing device when the elapsed time passes over the threshold time or more (FIG. 3 and [0025]: when elapsed time passes over the threshold time or more, as seen in S119-S120, this elapse information is transmitted to the information processing device at S122, specifically the operating server portion of the information processing device).

Regarding claim 17, Park further teaches the information processing device according to claim 16, updates user information when the elapse information is received ([0019-0020], FIG. 3, [0025], and [0030]: user information, such as user points, is updated when the elapse information is received as seen in S124).

Regarding claim 18, Park further teaches the information processing device according to claim 14, wherein
when the elapsed time reaches the threshold time or more, the elapsed time determination process includes a process for transmitting information on content presented in the second window to the information processing device (FIGS. 2-3, [0024-0025], [0029-0030]: when the elapsed time reaches the threshold time or more, information on content, such as time data in relation to the sensed exposure time of the advertisement content, is transmitted to the operating server at S122. Based on this transmitted information on the advertisement content, the operating server calculates and stores advertisement rates and user points at S124).

Regarding claim 19, Park further teaches the information processing device according to claim 14, wherein
when receiving operation information to transition from the first window to the second window, the page generating code is further configured to cause at least one of said at least one processor to generate the web page data of the first window including a program causing the terminal device to execute a process for transmitting a request of web page data presented in the second window after obtaining the first time information ([0019], FIG. 3, [0025], and [0028]: operation information to transition from first window to second window is received at S110. Web page data of the first window, such as the advertisement content in the connected web page, is generated. A request of web page data corresponding to the advertisement content presented in the second window is transmitted. Advertisement content/web page data is outputted in the second window even after first time information is obtained according to transmission of a request of web page data presented in the second window).

Regarding claim 21, Park in view of Tsai teaches the information processing method executed by an information processing device, comprising operations with corresponding limitations to the information processing device of claim 14.

Regarding claim 22, Park in view of Tsai teaches a non-transitory computer-readable storage medium that records a program, the program causing an information processing device to execute operations with corresponding limitations to the information processing device of claim 14.

Regarding claim 23, Park teaches an information processing method executed by a terminal device (user terminal 300 of FIG. 1 and [0019]), comprising:
obtaining first time information at a first timing of a first transition of focus from the first window to a second window ([0019], FIG. 3, [0025], and [0029]: focus from first window transitions to a second window at S112 when advertisement content in the first window/connected web page is outputted in a new window. This first time information is necessarily obtained since the total exposure time of the advertisement content is determined. That is, first time information indicates the beginning of such an exposure time),
obtaining second time information at each of a plurality of second timings during which a second process in the state after the first transition to the focused second window ([0019], FIG. 3 and [0025]: second time corresponds to when second window is terminated, during which a process in the first window is executable in a state after the transition to the second window. For example, a process of determining the exposure time of the advertisement content is executable at S116),
based on the focused second window maintaining to be focused after the first transition, calculating an elapsed time from a difference between the first time information and the second time information ([0019], FIG. 3 and [0025]: At S116, an elapsed time from a difference between the first time information and the second information is equivalent to the exposure time of the advertisement content. Exposure time is calculated based on the second window maintaining focus after the first transition for a period of time.),
executing a predetermined second process according to a comparison between the elapsed time and a threshold time ([0019-0020], FIG. 3 and [0025]: according to a comparison between the elapsed time and threshold time at S118-S120, a predetermined process, such as at least calculating and storing advertisement rates and user points at S124, is executed), wherein
the obtaining the first time information, the obtaining the second time information, the calculating the lapsed time, and the executing the predetermined second process are executed on a browser in the terminal device ([0016-0019] and FIG. 1: user program 400 is executed on a browser in the terminal device/user terminal 300 since the user terminal 300 accesses the connected web site. For example, time checking module 450 determines an elapsed time, the process of which is executed on the browser starting from when advertisement content is outputted in a new window and ending when the advertisement content is terminated by a selection of the user. Other processes are similarly executed on the browser in the terminal device.), and
specifications of the browser continuously allow processing in the focused second window ([0016-0019] and FIG. 1: specifications of the browser, including time checking module 450, continuously allows processing in the focused second window), .
Park does not explicitly teach a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window and specifications of the browser allow processing in the unfocused first window only at the plurality of second timings.
Tsai teaches a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window (end of [0018], [0021], FIG. 3 and [0023-0024]: at predetermined intervals/second timings, a process of capturing snapshot of the unfocused window.), and
and specifications of the application allow processing in the unfocused first window only at the plurality of second timings (FIG. 3 and [0023-0024]: specifications of the VM guest 130 allows processing in the unfocused first window, like window A2, only at the plurality of second timings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specifications of the browser of Park to incorporate the teachings of Tsai and include a plurality of second timings during which a second process in the unfocused first window is executable in a state after the first transition to the focused second window and specifications of the browser allow processing in the unfocused first window only at the plurality of second timings. Doing so would capture information of the unfocused first window so that information from the first window, while unfocused, can still be recorded and made available for review when needed. This would prevent the user from unintentionally missing information from the unfocused first window. This would also help conserve resources as processing of the unfocused first window only occurs at plurality of second timings, and not during other times.

Regarding claim 24, Park in view of Tsai teaches a non-transitory computer-readable storage medium that records a program, the program causing a terminal device to execute operations with corresponding limitations to the information processing method of claim 23.

Allowable Subject Matter
Claim 25 would be allowable if claim 14 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely solely on Park as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171